Dismissed and Memorandum Opinion filed August 26, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00168-CV
____________
 
KATHY BUSBY, Appellant
 
V.
 
KENSINGTON CLUB I, Appellee
 

 
On Appeal from County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 954302
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed February 8, 2010.  The clerk’s record was
filed on February 18, 2010.  The reporter’s record was filed July 9, 2010.  No brief
was filed.
On July
15, 2010, this Court issued an order stating that unless appellant submitted her
brief, together with a motion reasonably explaining why the brief was late, on
or before August 16, 2010, the Court would dismiss the appeal for want of
prosecution.  See Tex. R. App. P. 42.3(b).




Appellant
filed no response.  Accordingly, the appeal is ordered dismissed.
 
 
 
PER
CURIAM
 
 
Panel consists of Justices Seymore, Boyce, and
Christopher.